In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo
                             ________________________

                                  No. 07-13-0055-CR
                                  No. 07-13-0056-CR
                                  No. 07-13-0057-CR
                             ________________________

                    DAVID BENNARD WICKERSON, APPELLANT

                                           V.

                          THE STATE OF TEXAS, APPELLEE



                          On Appeal from the 108th District Court
                                    Potter County, Texas
 Trial Court Nos. 62,326-E, 62,317-E and 62,388-E, Honorable Douglas Woodburn, Presiding


                                    March 13, 2013

                           MEMORANDUM OPINION
                Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

      Appellant, David Bennard Wickerson, appeals his convictions for aggravated

assault with a deadly weapon, tampering with physical evidence and possession of a

controlled substance. The certification of right to appeal executed by the trial court in

each case states that this Ais a plea bargain case and the defendant has NO right of

appeal@ and Athe defendant has waived the right of appeal.@ This circumstance was
brought to the attention of appellant and opportunity was granted him to obtain an

amended certification entitling him to appeal each case.   No such certification was

received within the time we allotted. Having received no amended certification, we

dismiss the appeals per Texas Rule of Appellate Procedure 25.2(d).


                                              Per Curiam

Do not publish.




                                          2